Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-8 and 10-14 are pending in this application.
Election/Restrictions
Applicant’s election without traverse of Group I and a single disclosed species of Example 1 in the reply filed on 08/11/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 10, the phrase “wherein the compound is selected from the exemplified examples” is not clear. What compound? Do applicants intend compounds disclosed in the specification?  If so, applicants have to recite the compound/s in claim 10.  It is recommended that applicants delete said claim.  

Allowable Subject Matter
Claims 1-8 are allowed.

Information Disclosure Statement
6.	Applicant’s Information Disclosure Statement, filed on 04/17/2020 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.

To expedite prosecution after rejoinder, the examiner recommends that applicants delete “for prophylaxis” from claim 11 and also recite specific diseases in claim 11 as it was done in claims 12 and 13.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Kahsay Habte/
Primary Examiner, Art Unit 1624



August 19, 2021